UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
                                        :
 IN RE BIBOX GROUP HOLDINGS LIMITED     :      20cv2807 (DLC)
 SECURITIES LITIGATION                  :
                                        :     OPINION AND ORDER
                                        :
 -------------------------------------- X

APPEARANCES:

For lead plaintiff Alexander Clifford:
Kyle William Roche
Edward John Normand
Velvel (Devin) Freedman
Alex Potter
Roche Cyrulnik Freedman LLP
99 Park Avenue, Suite 1910
New York, NY 10016

Phillipe Selendy
Jordan Goldstein
Michelle Foxman
Selendy & Gay PLLC
1290 Sixth Avenue, 17th Floor
New York, NY 10104

For defendants:
Sigmund S. Wissner-Gross
Ashley L. Baynham
Brown Rudnick LLP
Seven Times Square
New York, NY 10036

DENISE COTE, District Judge:

     On April 28, 2021, lead plaintiff Alexander Clifford moved

for partial reconsideration of this Court’s April 16, 2021

Opinion and Order (the “April 16 Opinion”), which granted the

defendants’ motion to dismiss all of the plaintiff’s claims.

The plaintiff seeks reconsideration of the April 16 Opinion only
to the extent that it dismissed the plaintiff’s claims arising

under the Illinois Blue Sky law.       For the following reasons, the

motion for reconsideration is denied.

                             Background

     The complaint alleges a variety of claims under federal

securities law and state Blue Sky laws stemming from the

defendants’ issuance of crypto-assets and their operation of a

crypto-asset exchange.    In the April 16 Opinion, the defendants’

motion to dismiss was granted on the grounds that the plaintiff

lacked standing to bring suit regarding crypto-assets he had not

purchased and that his claims regarding a crypto-asset he had

purchased were time barred, either by the statute of limitations

applicable to his federal claims or by his failure to timely

comply with the pre-suit notice requirement of the Illinois Blue

Sky law. 1   The April 16 Opinion is incorporated by reference, and

familiarity with it is assumed.     In re Bibox Group Holdings

Limited Securities Litigation, No. 20cv2807 (DLC), 2021 WL

1518328 (S.D.N.Y. Apr. 16, 2021).

     On April 28, the plaintiff moved for reconsideration of the

portion of the April 16 Opinion that dismissed his claims




1 The complaint alleges claims under the Blue Sky laws of all 50
states and the District of Columbia, but since the plaintiff is
a resident of Illinois, the April 16 Opinion analyzed only the
Illinois claims.

                                   2
arising under the Illinois Blue Sky law.    The defendants opposed

the motion for reconsideration on May 13, and the motion became

fully submitted on May 20.

                             Discussion

     “A motion for reconsideration is an extraordinary request

that is granted only in rare circumstances,” and “[t]he standard

for granting such a motion is strict.”    Van Buskirk v. United

Grp. of Companies, Inc., 935 F.3d 49, 54 (2d Cir. 2019)

(citation omitted).   “A party may move for reconsideration and

obtain relief only when the party identifies an intervening

change of controlling law, the availability of new evidence, or

the need to correct a clear error or prevent manifest

injustice.”   Cho v. Blackberry Ltd., 991 F.3d 155, 170 (2d Cir.

2021) (citation omitted).    “[R]econsideration will generally be

denied unless the moving party can point to controlling

decisions or data that the court overlooked -- matters, in other

words, that might reasonably be expected to alter the conclusion

reached by the court.”   Van Buskirk, 935 F.3d at 54 (citation

omitted).   Reconsideration “is not a vehicle for relitigating

old issues, presenting the case under new theories, securing a

rehearing on the merits, or otherwise taking a second bite at

the apple.”   Analytical Survs., Inc. v. Tonga Partners, L.P.,

684 F.3d 36, 52 (2d Cir. 2012) (citation omitted).


                                  3
I.   Applicable Provisions of the Illinois Blue Sky Law

     The Illinois Blue Sky law provides that, in order to

rescind a sale of securities made in violation of the Illinois

Securities Act, the plaintiff must have provided “notice” to

“each person from whom recovery will be sought” within 6 months

“after the purchaser shall have knowledge that the sale of the

securities to him or her is voidable.”   815 Ill. Comp. Stat. Ann

5/13(B); see also Benjamin v. Cablevision Programming

Investments, 499 N.E.2d 1309, 1312-13 (Ill. 1986).   This “notice

requirement is more properly categorized as a ‘condition

precedent’ than a ‘statute of limitations.’”   Nat'l Credit Union

Admin. Bd. v. Morgan Stanley & Co., No. 13cv6705(DLC), 2014 WL

241739, at *9 (S.D.N.Y. Jan. 22, 2014) (“NCUA”); see also Jacks

v. Schneider Securities, Inc., 217 F.3d 525, 527 (7th Cir. 2000)

(“The statutory six-month notice is not a statute of

limitations, but is an equitable feature to protect against

stale claims.” (citation omitted)).   Accordingly, in order to

survive a motion to dismiss an Illinois Blue Sky claim, the

plaintiff must plead compliance with the requirements of the

notice provision.   See, e.g., 766347 Ontario Ltd. v. Zurich

Capital Markets, Inc., 249 F.Supp.2d 974, 988-89 (N.D. Ill.

2003); Reshal Assocs., Inc. v. Long Grove Trading Co., 754 F.

Supp. 1226, 1236 (N.D. Ill. 1990).



                                 4
     “[T]he six month notification period may run from the date

that the purchaser acquires constructive knowledge of

voidability,” Buehl v. Dayson, 469 N.E.2d 403, 409 (Ill. App.

1984), 2 and actual or subjective knowledge is not required.   This

reading comports with the purpose of the notice provision: as



2 The plaintiff notes that other courts have held in cases
involving the sale of unregistered securities that the notice
period begins after a “judicial determination of voidability.”
See, e.g., Witter v. Buchanan, 476 N.E.2d 1123, 1134–35 (Ill.
App. 1985); see also Hidell v. Int'l Diversified Invs., 520 F.2d
529, 539 (7th Cir. 1975) (“[E]ven though an investor might know
of facts that would void his security purchase, it is only when
he learns, possibly from his attorney, that those facts might
have such a legal consequence that the statutory six months
period begins to run.”). When addressing unsettled questions of
state law, “the job of the federal courts is carefully to
predict how the highest court of the forum state would resolve
the uncertainty or ambiguity.” Yukos Cap. S.A.R.L. v. Feldman,
977 F.3d 216, 241 (2d Cir. 2020) (emphasis supplied) (citation
omitted). Therefore, this Court must predict how the Illinois
Supreme Court, which has not yet analyzed this aspect of the
notice requirement, would construe the statute. “In doing so,
we give fullest weight to the decisions of a state's highest
court and proper regard to the decisions of a state's lower
courts.” Id. (citation omitted).

The Court concludes that the Illinois Supreme Court would adopt
the construction of the provision set forth in Buehl. There is
a split of authority among the Illinois appellate courts
regarding the interpretation of the notice provision, as the
Buehl court rejected the interpretation set forth in Witter.
Moreover, Witter is on its own terms unpersuasive, as the
“judicial determination of voidability” requirement is found
nowhere in the statutory text and the inherent delay associated
with waiting for a “judicial determination of voidability”
undermines the statutory purpose of preventing a purchaser from
“wait[ing] for the entire period of the statute of limitations
to decide whether or not to bring suit.” NCUA, 2014 WL 241739,
at *8.

                                5
this Court has noted, “the purpose of the notice requirement is

to prevent purchasers from adopting a wait-and-see tactic” by

“cut[ting] down the liability period . . . so that the purchaser

of securities sold in violation of the law cannot wait for the

entire period of the statute of limitations to decide whether or

not to bring suit.”   NCUA, 2014 WL 241739, at *8 (quoting Samuel

H. Young, Interpretive Comments and Notes on Sections of the

Securities Law of 1953 as Amended, S.H.A. Ch. 1211/2, Appendix,

at 630 (1960)); see also Buehl, 469 N.E.2d at 409 (“[The]

purpose [of the provision] is to prevent purchasers, who have

sufficient knowledge of the remedy available to them, from

waiting the entire three year statute of limitations to decide

whether to elect rescission.”).   Therefore, in cases like this

one that allege Illinois Blue Sky liability for sale of

unregistered securities, “actual knowledge of non-registration

is a factor in ascertaining the date of that constructive

knowledge,” but a plaintiff need not have subjective, actual

knowledge of his right to bring suit under Illinois law in order

to trigger the notification period.   Buehl, 469 N.E.2d at 409.

II.   Analysis

      Applying these principles, the plaintiff has not satisfied

the standard for a motion for reconsideration.   The motion for

reconsideration principally contends that the April 16 Opinion



                                  6
misconstrued the requirements of the pre-suit notice provision

of the Illinois Blue Sky law and therefore improperly dismissed

the plaintiff’s state law claims.

     In his complaint, the plaintiff pleads that he did not

“realiz[e] that [he] was in a position to bring claims [against

the defendants] under . . . state law regulating securities

until April 3, 2019,” that he learned the “sale was voidable

under Illinois law within six months prior to the filing of the

original Complaint,” and that he provided notice of his election

to rescind his purchase on April 1, 2020. 3   The April 16 Opinion

concluded, based on the plaintiff’s own allegations in the

complaint, that the plaintiff had constructive knowledge of the

voidability of the transactions on April 3, 2019 and did not

provide notice until April 1, 2020, rendering his notice

untimely.   As the complaint emphasized, on April 3, 2019, the


3 The plaintiff’s complaint does not itself allege that the
plaintiff provided notice on April 1, 2020, but it alleges that
the plaintiff provided to the defendants notice of his election
to void his purchase without stating the date on which the
notice was provided. In conjunction with his brief in
opposition to the defendants’ motion to dismiss, the plaintiff
provided, as exhibits to a declaration of plaintiff’s counsel,
copies of letters dated April 1, 2020 that express to the
defendants the plaintiff’s intent to void his purchase under
Illinois law. Because the complaint mentions these notices, the
Court considered them incorporated by reference and therefore
properly considered them on the defendants’ motion to dismiss.
Dixon v. von Blanckensee, 994 F.3d 95, 101 (2d Cir. 2021).
(“[T]he complaint is deemed to include . . . documents
incorporated in it by reference.”) (citation omitted).

                                 7
Securities and Exchange Commission (“SEC”) published its

Framework for Investment Contract Analysis of Digital Assets

(the “Framework”), and the issuance of the Framework gave the

plaintiff knowledge that his purchase of an unregistered

security could be actionable.

     The April 16 Opinion further concluded that, although the

plaintiff alleged he “learned that the sale was voidable under

Illinois law within six months prior to the filing of the

original Complaint,” this allegation was a “threadbare recital[]

of the elements of a cause of action, supported by mere

conclusory statements” that “d[id] not suffice” to survive a

motion to dismiss.   Dane v. UnitedHealthcare Insurance Company,

974 F.3d 183, 189 (2d Cir. 2020) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009)).   A disagreement with the Court’s

application of this well-established law to the plaintiff’s

complaint is not a basis to grant a motion for reconsideration.

     The plaintiff’s argument to the contrary is unpersuasive.

The plaintiff principally argues that the April 16 Opinion

improperly conflated the question of when the plaintiff learned

of the facts underlying a potential claim with the question of

when the plaintiff acquired actual knowledge that he has a claim

under Illinois law, possibly from an attorney explaining his




                                 8
rights to him.   This argument misinterprets the April 16

Opinion.

     The April 16 Opinion noted that, per the complaint, the

plaintiff was in a position to appreciate on April 3, 2019 that

the defendant’s conduct might be actionable.       That is the day

the SEC published the Framework.       For purposes of the Illinois

Blue Sky law, the plaintiff therefore knew, on April 3, 2019,

everything that was necessary to trigger his obligation to

comply with its notice provision.       By his own admission, he knew

of all relevant facts regarding his transaction, and he was in a

position to appreciate on that day that those facts could be

actionable.   While it may or may not be the case that he

considered or actually appreciated on April 3, 2019 that those

facts could be actionable under the specific provision of the

Illinois Blue Sky law later invoked in his complaint, subjective

knowledge is not the standard.   Under Illinois law, if the

plaintiff seeks rescission of his purchase, his constructive

knowledge triggers the notice provision, and he had constructive

knowledge on April 3, 2019.

     The plaintiff also requests leave to amend to address the

deficiencies in his complaint identified by the April 16

Opinion.   “While . . . leave to amend shall be freely given when

justice so requires, it is within the sound discretion of the


                                   9
district court to grant or deny leave to amend for good reason,

including futility, bad faith, undue delay, or undue prejudice

to the opposing party.”    Broidy Cap. Mgmt. LLC v. Benomar, 944

F.3d 436, 447 (2d Cir. 2019) (citation omitted).    Under these

principles, the request must be denied.

     Further amendment at this juncture would reward dilatory

conduct and unduly prejudice the defendants.    After initiating

this action on April 3, 2020, the plaintiff amended his

complaint on August 28, 2020.    The defendants moved to dismiss

the amended complaint on December 9, 2020.    In moving to

dismiss, the defendants argued that the plaintiff’s Illinois

Blue Sky claims must be dismissed for failure to comply with the

notice provision.   Instead of seeking leave to amend to address

the deficiencies identified in the defendants’ motion to

dismiss, the plaintiff chose to rest on his pleadings and oppose

the motion to dismiss.    Even now, while the plaintiff seeks

leave to amend, he has not provided a proposed amended complaint

or revised language that would cure the deficiencies in his

pleading: he simply asks that “if the Court determines that

Plaintiff should have pleaded the precise date he understood

himself to have a legal claim,” he be given leave to amend to

address that point.   Given the plaintiff’s repeated

opportunities to amend, his strategic decision not to amend even


                                 10
after learning of the defendants’ arguments for dismissal, and

the late stage at which the plaintiff now seeks another

opportunity to amend, any further amendment would be improper.

Moreover, the amendment would be futile.   While the plaintiff

seeks leave to amend to add the date upon which he had

subjective knowledge of his ability to bring a claim, subjective

knowledge is not relevant to the analysis of whether the

plaintiff complied with the notice provision for the reasons set

forth in this Opinion.


                           Conclusion

     The plaintiff’s April 28, 2021 motion for reconsideration

is denied.


Dated:    New York, New York
          May 28, 2021


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                               11
